In my opinion, it clearly appears that it was represented to respondent that he was buying stock, to which the declarations of trust which he received were appurtenant. Respondent promptly demanded his stock, and at all times insisted that he should receive the same. In view of respondent's conduct, as recited in the majority opinion, it may be that he is entitled to no more than damages in an amount equal to the value of the stock which he did not receive. While it is probable that this stock at the time had little value, as a legal proposition respondent is entitled to have that value determined and judgment awarded him for such damages as he may have suffered by reason of its non-receipt. *Page 134 
For this reason, I dissent from the conclusion reached by the majority that the action should be dismissed.
MAIN and HOLCOMB, JJ., concur with BEALS, J.